ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
In this petition for rehearing, appellants quite properly call attention to an inadvertent error in the language used in the per curiam opinion, wherein it was stated, 493 F.2d at 840, “Thus, the finding of the District Court that Mrs. Wren, not her ex-husband, was the policy applicant cannot be clearly erroneous”, when it should have been said that “The evidence before the District Court on the motion for summary judgment raised no genuine issue of material fact”. Similar language should have been used at the close of the opinion. To this extent, the petition for rehearing is granted, but it causes no change in the result, to *842which the Court adheres. In all other respects, the petition for rehearing is denied.
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petition for rehearing en bane is denied.